Citation Nr: 1018533	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected ulcerative colitis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Wife


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 31, 
2006.  He was born in 1967.
 
This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) on March 22, 2007, in which service 
connection was granted for ulcerative colitis and a 30 
percent rating was assigned from September 1, 2006, the day 
following separation from service.  A Notice of Disagreement 
(NOD) with the rating assigned was accepted via the Veteran's 
Congressman on September 2007; the Veteran filed a subsequent 
clarifying NOD of his own in October 2007.

Service connection is also in effect for obstructive sleep 
apnea with periodic limb movement claimed as restless leg 
syndrome, now rated as 50 percent disabling; and hallux 
valgus, right; sinusitis; hemorrhoids; sliding hiatal hernia 
with gastroesophageal reflux (GERD); and psoriasis, each 
rated as noncompensably disabling.

The Veteran and his wife provided testimony before the Board 
at the VARO in August 2009.  A transcript is of record.  Tr.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has Remicade (infliximab) infusions every 8 
weeks, takes daily Imuran, and is periodically on tapered 
steroids; he does not exhibit marked malnutrition, or any 
sign of serious complications such as liver abscess; any 
anemia is minimal at worst; and while has overall severe 
impairment with numerous episodes during the year with fair 
health during whatever remissions he may have, more often 
than not, he does not have overall pronounced impairment.  

3.  The Veteran's severe ulcerative colitis may be refractory 
to treatment, has deteriorated in some aspects and it has 
been suggested that his last option is surgery, but for the 
most part, symptoms have been at a relatively static level of 
no more than severe impairment since service separation.

4.  The Veteran also has service connection for hemorrhoids, 
a sliding hiatal hernia and GERD, all of which impact his 
gastrointestinal tract to one extent or another.

5.  The manifestations of the Veteran's ulcerative colitis 
disability are contemplated by the schedular criteria for 
rating disabilities of the gastrointestinal system; he is 
working full time, and while he has had hospitalization in 
the past, he now only has emergency room visits without 
frequent or sustained hospitalizations required. 


CONCLUSION OF LAW

Criteria for a rating of 60 percent, and no higher, for the 
Veteran's service-connected ulcerative colitis disability 
have been met for all periods on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71, 4.114, 
Diagnostic Code 7323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In an initial letter dated in September 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
for ulcerative colitis, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Because the underlying service-connection claim was granted, 
the Board finds that VA met its obligation to notify the 
Veteran with respect to his claim on appeal and no further 
notice is needed.  Notwithstanding that fact, the Board notes 
that additional notice with respect to the initial rating 
aspect of the claim was provided in December 2007.  
Accordingly, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical evaluations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before the Board at the 
VARO in August 2009.  It appears that all known and available 
records relevant to the issue on appeal have been obtained 
and are associated with the Veteran's claims file, and the 
Veteran does not contend otherwise.  Additionally, the 
examinations provided and medical opinions obtained are 
adequate for rating purposes as the examinations were 
performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  As such, 
the Board will now turn to the merits of the Veteran's claim.

The Veteran requests a higher rating be assigned for his 
ulcerative colitis because he experiences severe symptoms on 
a daily basis and has been advised that his only real option 
for additional treatment is to have his colon removed.  The 
Veteran and his wife appeared before the Board and provided 
credible testimony as to the effects of the Veteran's 
disability on his daily life and ability to work.  The 
Veteran continues to work as a field technician, but misses 
some time from work as a result of his various disabilities.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Regulations provide that ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).

Under Code 7301 for adhesions of the peritoneum, when severe, 
with definite partial obstruction shown by X- ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage, 50 
percent is warranted.  When moderately severe with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain, 30 percent 
is warranted.  When moderate with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension, 10 
percent is warranted.  When mild, a noncompensable rating is 
warranted.  Note: Ratings for adhesions will be considered 
when there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  38 
C.F.R. § 4.114, Diagnostic Code 7301 (2009).

The criteria found at 38 C.F.R. § 4.114, DC 7346, is for 
rating hiatal hernia/GERD.  With symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. a 60 percent rating is assignable.  
With persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health a 30 percent rating is 
assignable.  [Note: The Veteran also has separate service 
connection for hiatal hernia with GERD, but that is not part 
of the current appeal].

Under Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.), when severe, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, 30 percent is warranted.  When 
moderate with frequent episodes of bowel disturbance with 
abdominal distress, 10 percent is warranted.  When mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress, a noncompensable rating is warranted.  38 
C.F.R. § 4.114, Diagnostic Code 7319 (2009).

Under Code 7327, diverticulitis will be rated as for 
irritable colon syndrome, peritoneal adhesions, or colitis, 
ulcerative, depending upon the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2009).

Under Code 7332, impairment of sphincter control of the 
rectum and anus, when there is complete loss of sphincter 
control, 100 percent is warranted.  When there is extensive 
leakage and fairly frequent involuntary bowel movements, 60 
percent is warranted.  When there are occasional involuntary 
bowel movements, necessitating wearing of pad, 30 percent is 
warranted.  When there is constant slight, or occasional 
moderate leakage, 10 percent is warranted.  When healed or 
slight, without leakage, a noncompensable rating is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).

The criteria under which the Veteran's disability is now 
rated, and which appear to most accurately reflect the 
Veteran's ulcerative colitis, are contained in Diagnostic 
Code 7323.  Specifically, there must be evidence of 
pronounced disability, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess for the assignment of a 100 percent rating; 
severe, with numerous attacks a year and malnutrition, the 
health only fair during remissions, for the assignment of a 
60 percent rating; and, moderately severe, with frequent 
exacerbations for the assignment of the 30 percent rating.  
See 38 C.F.R. § 4.114, Diagnostic Code 7323.

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In any event, the 
Board has the clear duty to assess the credibility and weight 
to be given the evidence.  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility and, therefore, the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service treatment records reflect that ulcerative colitis was 
diagnosed in 1999 and the Veteran was thereafter treated on 
repeated occasions and hospitalized for the disorder.  
Symptoms included diarrhea, weight gain and colonoscopic 
confirmation of the diagnosis.  Just before separation in 
April 2006, a gastroenterology report was generated and cited 
ulcerative colitis shown on colonoscopy with a notation that 
his symptomatic activity had increased over the past several 
months.  Medications were adjusted and a prednisone regimen 
continued.

The Veteran filed for compensation for his ulcerative colitis 
concurrent with his separation from service at the end of 
August 2006.  In that regard, it is noted that he also now 
has been granted service connection for a hiatal hernia with 
GERD and hemorrhoids, both of which have gastrointestinal 
impact but are rated separately from his colitis, and as 
such, are not part of the current appeal.  At the time he 
filed his initial VA Form 21-526, the Veteran submitted a VA 
Form 21-4138 in which he described his ulcerative colitis 
symptoms as including acute and frequent flare-ups causing 
nausea, severe cramping of the colon, bleeding, bowel 
movements in excess of 10 times a day, requiring frequent 
hospital stays with multiple medications to control including 
steroids and auto-immune suppressants.

A VA clinical report from September 2006 noted that the 
Veteran was there for his Remicade infusion and had a history 
of ulcerative colitis.  An additional assessment dated in 
September 2006 showed that his colitis had been maintained 
with the Remicade infusion every 8 weeks and the next 
infusion was planned for that week-end in the emergency room.  
Home infusion was not yet available but was to be arranged.  

On a visit to a VA facility in October 2006, it was noted 
that the Veteran's ulcerative colitis had been refractory to 
treatment with steroids.  Remission had been achieved with 
the use of Remicade but he appeared to be developing 
antibodies to that as the duration to the response to the 
successive Remicade injections was not complete and the 
duration of the response was becoming shorter.  Specifically, 
the colitis had been continuously active and the Veteran had 
to be kept on the Remicade, but had also been started on 
Imuran at the time of the initial infusion.  The daily 
initial dose was 50 mg. which was increased to 100 mg.  It 
was then stopped because of concerns about double 
immunosuppression.  He felt his colitis was again becoming 
mildly active.  He had increased cramping and bowel 
frequency.  The physician suggested the best option would be 
a colectomy and ileo-anal anastomosis, but he declined that 
option.  It was noted that he had not yet received an 
adequate trial of Azathioprine in a sufficient dose. 


On VA examination in November 2006, the Veteran confirmed 
that he was taking a number of medications including 
bimonthly Remicade.  At one point, he denied weight loss or 
gain.  On the examination, he reported a weight loss of 28 
pounds followed by a 34 pound weight gain.  He also said he 
had vomiting and nausea, and diarrhea which occurred over 
fifteen times a day and was severe in nature.  He gave a 
history of having a fistula on one occasion in the past two 
years lasting two weeks with the amount of fecal discharge 
unknown as it was liquid.  It was noted that he had anemia 
with fatigue, hemorrhoids and GERD without dysphagia and 
moderate to severe pyrosis.  He described a history of fever 
and nausea secondary to flare-ups of his colitis.  

On a clinical visit at a service facility in January 2007, it 
was noted that he had had flare-ups in service including in 
March 2006 requiring back-to-back hospitalizations.  After 
having been on both Remicade and Imuran, he was now on 
maintenance Remicade home infusions of 5 mg. every 8 weeks.  
He was having 6-7 loose stools daily without blood.  His 
liver was normal to palpation.  His pan- ulcerative colitis 
was described as causing mild symptoms.  Since he had not 
required hospitalization since being on Remicade, the 
physician recommended that the treatment be continued and 
opined that it was reasonable to continue the monotherapy.  

On a visit to the same facility in July 2007, the dosage of 
the Remicade was doubled (from 5 mg. to 10 mg.) every 8 
weeks; Colazoi was discontinued and Imuran started at 50 mg., 
four times a day, with a goal of reaching 150 mg.  The 
various potential side-effects including bone marrow 
suppression and pancreatitis had been discussed with the 
Veteran.  Another July 2007 notation at the service facility 
was that the Veteran's ulcerative colitis was now manifest by 
anywhere from four to seven loose stools a day, sometimes 
associated with abdominal cramping.  He denied fever, chills 
or significant weight loss.  He recalled that his last 
colonoscopy in November 2006 had shown a bowel perforation 
which required a prolonged hospital stay.  He said he had had 
inflammatory polyps.


On a clinic visit in August 2007, the Veteran related that he 
was working outside which was not helpful to his disability.  
He was not near bathroom facilities and his medications 
required that he avoid sun.  He sought a letter to support 
his filing for vocational rehabilitation. 

A colonoscopy was undertaken in September 2007.  The Remicade 
therapy had been increased to 100 mg. daily, and Imuran was 
given 100 mg. four times a day.  He was still having multiple 
stools daily with some blood.  From the rectum to the cecum, 
there was severe pancolitis with erythema, hemorrhage and 
segments covered with small finger-like polyps consistent 
with inflammatory polyps.  The inflammation of the left colon 
was greater than the right.  Four quadrant biopsies, were 
done at 10 cm. intervals.

A letter from the Chief of Gastroenterology of the service 
medical center, dated in September 2007, described the 
history of his care, noting that in July 2007, the symptoms 
were felt to be moderate with four to seven bowel movements 
daily, some with blood.  He was also noted to have had some 
microcytic anemia with a hematocrit of 32 or so.  Based on 
the finding after the coloscopy in September, medications 
included additional prednisone; Imuran was increased to 150 
mg. a day.  The physician said that it was his opinion that 
it was unlikely that he would achieve a complete response and 
stay in remission and recommended a second opinion be 
undertaken.

A pathology report from the biopsies, dated in September 
2007, was later added to the file showing severe (active, 
chronic) pancolitis with inflammatory polyps; dysplasia was 
not found in random samples on both sides.  Blood studies 
showed some mild abnormalities, e.g., low hemoglobin and 
hematocrit.

According to the Veteran's Substantive Appeal, a consultative 
opinion was to the effect that a colectomy should be 
undertaken.  He also noted that taking Remicade and Imuran 
placed him at higher risk for severe infections and could 
also cause liver problems requiring constant vigilance.  He 
also noted that he was at a greater risk for tuberculosis as 
a result of the medications.  He suggested that a 100 percent 
rating should be assigned.

A copy of a statement from the gastroenterological consultant 
is of record, dated in October 2007, noting that even with 
Remicade, (10 mg./kg every 8 weeks), Imuran, 150 mg. and a 
tapering dose of prednisone, the Veteran still had four to 
five loose bowel movements daily with some blood.  He also 
had significant abdominal pain.  Coloscopy had shown 
significant mucosal disease.  Periodic reports show that the 
Veteran has infusions every 8 weeks.

On VA examination in June 2008, the Veteran said his 
gastrointestinal situation had worsened since the VA 
examination 2006.  He reported having been hospitalized in 
service.  When asked about flare-ups, he said his attacks 
were continuous with symptoms of nausea and vomiting.  He 
also would get dry heaves but no constipation.  There was no 
set pattern to his diarrhea; one day he might have one stool, 
the next four to five and then eight the next day.  Even with 
the use of Remicade, he had an average of two to five stools 
per day, and sometimes one and sometimes five daily.  Some 
days were loose and other days the stools were semisolid; 
this was not episodic and duration was continuous.  Treatment 
included ongoing Remicade and Imuran.  He was no longer on 
Asacol.  He had previously but no longer used enemas; he had 
had hydrocortisone since June 2007 as needed.  On inquiry 
about his abdominal pain, he said he had a pressure 
sensation, pushing, blown-up irritation sensation on a daily 
basis.  The pain was over the lower quadrant on the left side 
but he also would get abdominal cramping, distention and a 
bloating sensation on a daily basis, or every other day.  
This would last for an hour up to six hours without a set 
pattern.  He again reiterated that there was no remission and 
since onset, he had continuous symptoms.  

As for the impact on his work, he said he worked as a 
material tester for an engineering firm, and had to go to the 
bathroom frequently due to his bowel problem.  He said he had 
to have frequent breaks, and often had to stop work to do so.  
Inside or outside, he had some urgency of his bowels.  He had 
had hospitalization in the past from 2005-2007; he related 
having had lifting restrictions in the past, but could now do 
activities of normal living.  He reported daily multiple 
loose bowels, five to six times a day, some with blood.  He 
also had frequent boils and a rash over the beard area and 
some in the scrotal area, and signs of inflammatory, 
migratory arthropathy which had required some emergency care 
at the military facility.  His detailed history was recorded 
including the microscopic anemia with hematocrit of 32; and 
notwithstanding he was feeling better and had fewer stools, 
the endoscopic evidence was of ulcerative colitis with edema, 
ulceration, loss of vasculature and inflammatory pseudopolyps 
scattered throughout the colon.  He had then added prednisone 
to his regimen and the dosage of other medications had been 
increased as well as noted above.  Opinions had been provided 
that he should undergo a total colectomy which he said was 
pending.

On examination, the Veteran had tenderness in the left side 
of the abdomen and in the lower quadrant.  He had no signs of 
significant anemia or malnutrition.  He had lost weight in 
1998-1999 (175 from 190), but now weighed 200 and had 
recently gained weight.  The Veteran was noted to have had 
mild anemia (hemoglobin and hematocrit being slightly low), 
but there was no malnutrition or general debility.

In his representative's written presentation in lieu of a VA 
Form 646, filed in July 2009, it was suggested that the 
Veteran meets the criteria for the next higher evaluation, 
which under the rating schedule is 60 percent.  The Veteran, 
however, has not limited his claim to only seeking 60 percent 
rating so the Board will consider all potentially applicable 
rating criteria for the most beneficial rating.

At the hearing held before the undersigned at the VARO in 
August 2009, the Veteran and his wife provided information as 
to his current situation.  The Veteran testified that he was 
working as a field technician for an engineering company.  
There were certain jobs he missed because they simply did not 
have facilities for him, and he would lose an averages of 
five to six days from work every two months due to the 
disability.  Tr. at 3.  He had been seen at the hospital in 
November 2006, February 2007 and twice in March or May 2007 
in the emergency room.  Tr. at 3.  When admitted he had 
stayed five to ten days.  Tr. at 4.  He continued getting 
Remicade by infusion and the immune suppressant, Imuran, on a 
daily basis.  For the infusion he usually took two days off 
work and had side effects for about a week including migraine 
headaches which could be incapacitating.  Tr. at 4.  

The Veteran's wife characterized the Veteran's life and 
health as a roller coaster and described him when the 
condition was exacerbating.  Tr. at 5.  She confirmed that he 
missed four or five days every two months or so from work; 
that there were no further alternative treatments but the 
surgery where the colon would be removed.  Tr. at 5-6.  The 
Veteran described his earlier hospital symptoms, and said 
that with flare-ups, he had mild pain, bloating and some 
spotting and blood.  Tr. at 6.  He would go to the rest room 
ten to twelve times daily.  Tr. at 6.  He kept a supply of 
Tucks and hand sanitizer with him at all times.  Tr. at 7.  
He also had to take clean underclothing with him, and 
sometimes, four or five times a year, he had accidents.  Tr. 
at 7-8.  He admitted he might pick a restaurant or shopping 
facility based on their bathroom facilities.  Tr. at 9.  He 
reported that he would get up twice a night to go to the 
bathroom on a good day; on a worse day, three to four times a 
night.  Tr. at 9-10.  Whenever he has signs of infection, 
e.g., fever, he was instructed to go to the emergency room.  
Tr. at 10.  He admitted postponing the suggested surgery as 
he was afraid of the effects.  Tr. at 11-12.  He said his 
boss worked with him to accommodate his needs, and on some 
jobs, he had to stay in the office, but for the most part, he 
worked forty hours per week.  Tr. at 12-13.  It was noted 
that there was always the concern that the medications were 
no longer efficacious and then he would have no choice but to 
have the colon removed.  Tr. at 13-14.

From the outset, the Board would note that the Veteran and 
his wife's sworn testimony, and other written communications 
in the file, are both competent and credible, and provide a 
helpful basis for adding to the medical analysis of the 
current disability picture.  They are both excellent 
observers, and no one can better provide the detailed day-to-
day assessment as to the impact his disability has on his 
daily living.  The Veteran is both able and entitled to 
address these ongoing symptoms, and how they impact his life, 
and he has done so quite candidly and articulately.  As such, 
the Board has given great weigh to the testimony of the 
Veteran and his wife.

The Board fully recognizes that the disability here being 
evaluated is of such a nature that the symptoms and 
manifestations are not only painful and difficult, but 
depending on their frequency and precipitousness, often 
downright embarrassing and humiliating.  At the very least, 
the Veteran and his family must be proactive when doing even 
mundane chores such as shopping and eating out, checking out 
the locations and accessibility of the bathroom.  They have 
characterized the disability as a roller coaster and the 
record certainly reflects that it is.  These are all 
collateral factors, but go to the overall severity of the 
chronic problem.  As such, the Board has considered all 
testimony and evidence in light of the worst case scenario 
when determining the level of severity at which to rate the 
disability.

As noted above, the Veteran has separate service-connected 
ratings for hemorrhoids and a sliding hiatal hernia with 
gastroesophageal reflux (GERD); these are not part of the 
current appeal and are not considered when addressing the 
ulcerative colitis disability and the appropriate 
compensation therefor.  In any event, the provisions of the 
38. C.F.R. § 4.114 direct that these disabilities may well 
overlap, and that a single rating is assigned for the 
prevailing symptoms.  Nonetheless, the bases for assigning a 
degree of compensation is primarily based on the demonstrated 
clinical findings, which are then compared to the criteria of 
the rating schedule.  

In this case, it appears that the best Diagnostic Code for 
the prevalent symptoms is for ulcerative colitis.  As 
outlined above, prior to service separation, the Veteran had 
repeated hospitalizations, some fairly extensive.  However, 
since medications, particularly the Remicade therapy have 
been instituted, along with Imuran and often a steroidal 
supplement, his hospitalizations have been limited and much 
more infrequent.  And while history is important in the long 
run to understand the course of the illness, of course it is 
only the extent of his disability since September 1, 2006, 
that is at question here since it is for that period that he 
is seeking increased compensation from VA.

Since virtually the date of separation, with the use of 
powerful medications, the Veteran has had ongoing symptoms 
which certainly are tantamount to "numerous" attacks; his 
health is marginalized when the symptoms are not in a state 
of flare-up.  However, he has demonstrated little if any 
anemia and no significant sign of malnutrition.  While the 
bowel and any associated abdominal symptoms are more often 
than not closer to severe than moderate, they have not ever 
consistently approached a sustained level of being pronounced 
with marked malnutrition and other findings warranting a 100 
percent schedular rating.  Because these symptoms have 
generally been severe in nature since service separation, a 
60 percent rating is in order from that date.  Staging of the 
rating is not required as the evidence reflects a fairly 
consistent level of severity throughout the entire period 
here in question.  Criteria for the higher 100 percent 
rating, however, is not met.  Parenthetically, even if the 
Veteran were to be rated under any of the other cited 
Diagnostic Codes based on isolated symptoms such as the need 
for pads, etc., as outlined above, he would not warrant a 
rating in excess of 60 percent.  

The Veteran has expressed an understandable concern that his 
medications are the source of worry, namely that they will 
either stop being efficacious or will cause some secondary 
disability, either or both of which is a possibility; and if 
they do, he will require surgical removal of the colon.  This 
is a potential that has been suggested by more than one 
specialist, and is something he has faced with strength.  
However, this day has not yet happened, so he is not to be 
compensated as if it had.  Should that day ever arrive, he is 
certainly free to reopen his claim for an increase at that 
time based on the evidence of such symptomatic increase 
and/or deterioration.  
 
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  As to whether an extraschedular rating 
is warranted, higher ratings may be awarded on an 
extraschedular basis when the evidence shows that the rating 
criteria found in the schedular are inadequate.  The Court 
has recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Following a complete review of the record, the Board finds 
that the evidence does not present such an exceptional 
disability picture that the available schedular evaluations 
are inadequate.  Here, the schedular evaluation contemplates 
the Veteran's level of disability and his generally severe 
but less than pronounced symptomatology.  In this regard, it 
is noted that the Veteran has suggested some modest 
accommodations may have been made for him at work due to his 
bathroom needs, but these are contemplated within the 
schedular criteria; and in any event, for the most part, he 
still works full time.  He has asked about VA vocational 
rehabilitation but there is no evidence that he has yet 
availed himself of such.  Additionally, the Veteran states 
that he does not generally miss work or require treatment due 
to the symptoms of his service-connected colitis other than 
for appointments such as for his infusions every 8 weeks 
(when not done at home) and a brief restorative time 
thereafter, things that might take him outside the norm for 
rating within the schedule.  Otherwise, the symptoms 
supportive of a 60 percent schedular rating encompass all 
demonstrated clinical and practical factors at present.  
Consequently, on review of the overall evidence, the Board 
finds that a referral for extraschedular consideration is not 
required.


ORDER

An initial increased evaluation for service-connected 
ulcerative colitis to 60 percent disabling is granted, 
subject to the pertinent regulatory guidelines for the 
payment of monetary awards. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


